Citation Nr: 0519357	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which established service connection for PTSD, 
evaluated as 30 percent disabling, effective April 30, 2002.  
The veteran appealed, contending that a higher rating was 
warranted.  By a March 2005 rating decision and concurrent 
Supplemental Statement of the Case (SSOC) the current 50 
percent rating was assigned, effective April 30, 2002.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with this appeal, but that he 
withdrew this request by an October 2002 statement.  See 
38 C.F.R. § 20.704(e).

This case was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development including 
a new examination.  As a new examination was subsequently 
conducted in May 2004, the Board finds that the remand 
directives have been substantially complied with, and, 
accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifest by anxiety, depression, 
chronic sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's PTSD is not manifest by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and/or 
the inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the initial grant of 
service connection for his PTSD.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.  Precedential 
opinions of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

Moreover, the Board notes that the RO sent correspondence to 
the veteran in May 2002, which was clearly before the July 
2002 rating decision that is the subject of this appeal, and 
which specifically addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need to advise VA of or 
submit any additional evidence that was relevant to the 
claim.  In addition, VCAA-complying correspondence was sent 
to the veteran by the AMC in April 2004, and specifically 
referred to the claim for a higher initial rating.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the October 2002 
Statement of the Case (SOC), as well as SSOCs promulgated in 
October 2002, November 2002, and March 2005, which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the March 2005 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159, as well as 
the schedular criteria for evaluating his PTSD.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  As mentioned in the 
Introduction, he withdrew his request for a Board hearing in 
October 2002.  Further, he has been accorded several 
examinations in conjunction with this case, and the record 
includes VA and private treatment reports.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by 
the July 2002 rating decision as directly related to military 
service.  The rating decision noted that the veteran served 
in the Republic of Vietnam, and had the appropriate medals to 
substantiate combat stressors.  

Outpatient treatment records dated in April 2002 reflect, in 
part, that the veteran denied any ongoing psychiatric 
treatment, that he had had 3 jobs since his discharge from 
service, that he had been a welder, that he had been with his 
present company for the past 12 years, and that he like 
working when there were not many people around.  On mental 
status examination, he was found to be very depressed with a 
depressed and sad affect.  He was tearful at times, with 
fleeting eye contact.  Further, it was noted that he would 
turn his head away from the examiner to answer some 
questions.  

He was also found to be avoidant and isolative, had an 
exaggerated startle, and scanned the doorway during the 
examination.  In addition, he had obsessive compulsive 
behaviors related to cleanliness, in keeping things cleaned 
up.  He denied that he checked and re-checked doors.  He had 
never had any history of violence.  The only weapons he owned 
were shotguns for hunting.  He firmly denied suicidal 
ideation.  However, he had frequent intrusive thoughts 
regarding Vietnam, rare dissociative events, and much 
survivor guilt.  Memory, from recent and remote events, 
appeared intact.  Diagnoses were major depressive disorder, 
recurrent, chronic; and rule-out PTSD, chronic, severe.  A 
global assessment of functioning (GAF) score of 65 was 
assigned.  It is noted that GAF scores of 61 to 70 reflect 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

Outpatient treatment records from May 2002 reflect that on 
mental status examination the veteran was found to be alert, 
oriented, and attentive.  His mood was found to be depressed, 
tense, and irritable.  However, his conversation was 
appropriate with normal tempo and volume of speech.  Further, 
his thought processes were organized with no 
delusions/hallucinations.  He denied suicidal/homicidal 
ideations.  Nevertheless, he endorsed intrusive thoughts 
without dissociations, and his sleep was disrupted.  
Diagnosed was PTSD, chronic, severe.  A current GAF score of 
55 was assigned.  It is noted that GAF scores of 51 to 60 
reflect moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also DSM-IV.

In June 2002, the veteran underwent a VA PTSD examination, at 
which the examiner noted that the claims folder had been 
reviewed.  At this examination, he described his in-service 
stressors, and it was noted that he was an understated 
individual who did not speak much about his experiences in 
general, let alone about Vietnam.  Further, it was noted that 
he indicated, with a quavering voice, that he was shocked to 
find out that Vietnam was going to bother him, and that he 
somehow felt less than masculine because it had created 
difficulties for him.  For reasons that he could not explain, 
he had had more trouble with Vietnam in the last few years 
than had ever been the case in the past, although it had 
always been there.  In any event, he thought about Vietnam on 
an almost daily basis, which caused him to feel anxious, sad, 
and at times almost to the point of tears.  His recollections 
were very easily stimulated by things that he saw on 
television, especially since the attack on America, and such 
other things as the sound of helicopters, the smell of diesel 
fuel, etc.  He reported that he had nightmares about Vietnam 
that occurred once or twice a week, and that would wake him 
in a cold sweat.  Moreover, he had trouble staying asleep at 
night, but reported that his sleep pattern had become 
somewhat more stable since taking medication a few weeks ago.  

He reported a slight increased in his startle reaction, 
especially to sudden approaches, and described himself as 
vigilant in that he was aware of his surroundings, checked 
and re-checked his windows and doors at night, and preferred 
to sit with his back to the wall whenever he was in an 
unfamiliar place.  Most troubling to him was the fact that he 
felt extremely guilty over the fact that he survived.  He 
described himself as avoidant of others, isolated, 
emotionally shut down, and as a person who found it 
difficulty to get close to people.  It was noted that when 
war stress recovery groups were discussed as an option for 
him, he became quite uncomfortable, almost embarrassed and 
anxious at the thought of having to talk to other people 
about his situation (which he found difficult to do even with 
the examiner).

Regarding his psychiatric history, it was noted that he had 
no such treatment prior to April 2002, and that he was 
currently taking medication for his impairment.  As for his 
family and social history, it was noted that he was one of 10 
children.  He married for the first time in 1976, and this 
marriage ended with his wife's death in 1993.  He married a 
second wife in 1996, but they were divorced in 2000.  Since 
separating from his second wife, he essentially lived by 
himself.  He tended to take walks and occasionally visited 
his elderly father, but was not very close with his siblings 
or others.  He spent most of his time by himself.  In 
addition, it was noted that, with the exception of his 
military service, he had worked in welding in one factory or 
another up to the present time, had approximately 40 years 
experience, and reported good things about his job.

On mental status examination, the veteran was found to be 
alert, oriented in all 3 spheres, and in good contact with 
routine aspects of reality.  He showed no signs or symptoms 
of psychosis.  He spoke in normal tones, rhythms, and rates.  
Further, his conversation was relevant, coherent, goal-
directed, and organized.  He was found to be a shy, passive, 
quiet individual, who was understated, replied to questions 
in a very terse manner, and looked uncomfortable and anxious 
during the course of the entire examination.  In fact, it was 
stated that if anything, he understated his overall reaction 
to Vietnam.  For example, on several occasions he looked as 
if he were going to break into tears and became quite 
uncomfortable and moved around in his chair.  

His mood was found to be depressed.  His affect was under-
responsive and sluggish to the point of looking blunted, and 
probably even flattened at times.  Moreover, he was 
withdrawn, socially distant, very introverted, and admitted 
to distress which apparently had become more intense over the 
last couple of years.  Nevertheless, his memory and intellect 
appeared to be intact and of above average capacity.  In 
addition, there were no impairments in insight or judgment.

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
moderate intensity; and dysthymic disorder, chronic, 
secondary to PTSD as well as situational stressors.  The 
examiner also assigned a GAF score of 60.  

Outpatient treatment records from July 2002 reflect that on 
mental status examination the veteran was found to be alert, 
oriented, and attentive.  His mood was depressed and tense, 
and it was noted that he was anxious.  Nevertheless, his 
conversation was appropriate with normal tempo and volume of 
speech.  Thought processes were organized with no 
delusions/hallucinations.  He did endorse intrusive thoughts 
with dissociation, and indicated that these had increased.  
His sleep was disrupted.  However, he denied 
suicidal/homicidal ideations.  Diagnosis was PTSD, chronic, 
severe, with a GAF score of 55.

Subsequent outpatient treatment records from August 2002 
reflect that the veteran was found to be alert, oriented, and 
casually groomed on mental status evaluation.  His mood was 
depressed, with blunted affect and fleeting eye contact.  He 
was also found to be isolative and avoidant.  Nevertheless, 
his conversation continued to be coherent and relevant, with 
normal tempo and volume.  His thought processes were 
organized without hallucinations or delusions.  Further, he 
denied alcohol use, nicotine use, suicidal ideation, and 
homicidal ideation.  However, he was found to be rigid and 
concrete in thinking with obsessiveness.  He endorsed 
intrusive thoughts without dissociations, and provided an 
example thereof.  Diagnosis was again PTSD, chronic, severe.

Outpatient treatment records dated in March 2003 reflect that 
on mental status evaluation the veteran was found to be 
alert, oriented, and casually groomed.  His mood was found to 
be depressed, with blunted affect and fleeting eye contact.  
Nevertheless, his conversation was coherent and relevant, 
with normal tempo and volume.  He was found to be isolative 
and avoidant other than in his work.  He was also found to be 
rigid and obsessional regarding work ethics.  Thought 
processes were found to be organized without hallucinations 
or delusions.  He continued to endorse intrusive thoughts 
without dissociations.  He denied alcohol use, nicotine use, 
suicidal ideation, and homicidal ideation.  Diagnosis was 
PTSD, chronic, severe.  A GAF score of 65 was assigned.  

Outpatient treatment records from May 2003 reflect that the 
veteran was alert and oriented.  His mood was depressed and 
tense, and it was noted he was avoidant and isolative.  
Nevertheless, his conversation was appropriate with normal 
tempo and volume of speech.  Later that same month, he was 
again found to be avoidant, with no socialization, and it was 
stated he lived a frugal and barren life.  His mood was found 
to by dysphoric with survivor guilt, blunted affect with 
fleeting eye contact.  Thought processes were found to be 
organized without hallucinations or delusions.  However, he 
endorsed intrusive thoughts without dissociations.  It was 
noted that he struggled with maintaining full-time 
employment, that he was currently working 58 hours per week, 
that he could not physically maintain this pace but was 
worried he would lose his job if he did not.  Moreover, he 
was found to be over sensitive to fellow employees comments 
and behavior, and was over interruptive of their behaviors.  
He denied alcohol use, nicotine use, suicidal ideation, and 
homicidal ideation.  A GAF score of 50 was assigned.  GAF 
scores of 41 to 50 reflect serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
DSM-IV.

Outpatient treatment records from August 2003, October 2003, 
November 2003, February 2004, March 2004, and April 2004, all 
found the veteran to be alert, oriented, and casually groomed 
on mental status evaluation.  Further, his mood was 
depressed, with blunted affect and fleeting eye contact.  His 
mood was also noted as being anxious and worried in February 
2004; depressed, tense, and guarded in March 2004; as well as 
angry and tense in April 2004.  Nevertheless, his 
conversation was consistently found to be coherent and 
relevant, with normal tempo and volume.  He remained avoidant 
and isolative.  Thought processes were organized without 
hallucinations or delusions.  In addition, he consistently 
denied alcohol use, nicotine use, suicidal ideation, and 
homicidal ideation.  He did endorse intrusive thoughts 
without dissociations.  Moreover, the November 2003 and 
February 2004 records assigned a GAF score of 65, while April 
2004 records include a GAF score of 60.

In accord with the Board's remand directives, the veteran 
underwent a new VA PTSD examination in May 2004.  At this 
examination, the examiner indicated that the claims folder 
was reviewed, and provided a summary of relevant records 
therein.  Among other things, it was noted that since his 
last VA examination, the veteran had consistently 
participated in the combat stress recovery group on a 
biweekly basis, that he was followed for psychotropic 
medication every 2 to 3 months, that he had been compliant 
with appointments and medications, and that records were 
consistent in observing and documenting significant PTSD 
symptomatology, most notably avoidance and isolation.  

Further, it was noted that he reluctantly acknowledged 
persistent re-experiencing as manifested by daily recurrent 
and distressing recollections of his trauma experience, as 
well as psychological distress and physiological reactivity.  
He also reported exposure to cues that resembled aspects of 
the trauma, including hearing helicopters or the smell of 
diesel fuel.  Additionally, he continued to present with 
persistent avoidant behaviors, and provided examples thereof.  
Moreover, it was noted that he was profoundly isolated in his 
occupational and social functioning.  For example, he worked 
the third shift where he had minimal contact with others.  It 
was also noted that he was extremely reticent in discussing 
aspects of his trauma or military service time, and was 
noticeably avoidant in providing information about his trauma 
experiences or symptomatology with the examiner.  

He reported that he continued to have contact with his very 
elderly father, but he had no other significant relationship 
with others.  While he continued to work at the present time, 
he was anticipating his retirement.  When asked about future 
plans, he reported that he was hoping to move into the 
country where he could be alone, and, essentially, increase 
his isolation and avoidance of other people.  Although he 
reported some improvement with sleep quality with 
psychotropic medication, he continued to experience trauma-
related nightmares approximately twice per week.  Further, he 
continued to present marked hypervigilance.  For example, he 
frequently scanned the room during the examination, 
particularly the door and windows.  He also presented with a 
marked startle response, and was attentive to noises outside 
of the examiner's office.  In addition, he reported episodes 
where he became very anxious and felt "boxed in," during 
which he would start to sweat, felt like someone may hurt 
him, and felt the need to flea.  He continued to report 
ongoing depressive symptomatology as well, which he 
attributed to situational stressors.

Regarding his psychosocial adjustment since the last VA 
examination, the veteran reported that he continued to work 
as a welder at a local foundry, that he worked the third 
shift from 10 pm to 6 am, that he preferred "working 
alone," and did not endorse particularly good or 
particularly bad relationships with co-workers or 
supervisors.  When questioned about relationships with co-
workers or supervisors, he responded that "they don't bother 
me, I don't bother them."  He denied any significant 
performance problems at work, and described his work 
evaluations as "good, but not real good."  He did report 
some recent difficulties with concentration, which he 
attributed to increased anxiety about potentially losing his 
job as others around him have been terminated even though 
they were good workers.  In addition, he had not been in any 
significant relationships since the last examination.  He 
noted that he had been divorced from his second wife for 
approximately 6 years, and had no children from either of his 
marriages or other relationships.  Further, he denied 
significant romantic relationships or significant 
friendships.  He reported that he was currently living along, 
and described his residence as a "bunker;" an apartment 
with 2 rooms and only 2 windows.  However, he felt safe in 
this relative small space. 

When asked about his typical daily routine, the veteran 
reported that when he returned from the third shift, he would 
make himself breakfast, then sleep until approximately 12:30 
or 1 pm.  He would then sometimes go for a walk or to the 
grocery store.  He would make himself dinner, then go in to 
work about 8 pm, where he would take a shower, clean his 
equipment, and "suit up" for work.  In addition, he 
reported that he enjoyed fishing, and would go fishing "once 
in a while."  Moreover, he reported that he was able to 
maintain all aspects of daily living and had no difficulty 
with shaving, grooming, bathing, or dressing.  He also 
managed all household tasks such as grocery shopping, 
cooking, laundry, and housekeeping.  However, it was noted 
that he occasionally experienced extreme periods of anxiety 
while in the grocery store, and on several occasions had 
simply left his cart and the store because he did not feel 
safe.

On mental status examination, the veteran's hygiene and 
grooming were found to be good, and it was noted he was 
dressed casually and appropriately for the examination.  
However, his presentation was noteworthy for a significant 
level of anxiety as manifested by hand wringing, shifting in 
his seat, and scanning the examiner's office.  His mood was 
found to be extremely anxious and dysphoric, with affect 
congruent with mood.  He was cooperative across the 
examination, and responded to all questions posed although 
appeared to minimize the frequency and severity of symptoms.  
For example, when prompted he would reluctantly acknowledge 
symptom frequency, duration and intensity.  He did not 
exhibit any impairment of thought process or communication.  
No delusions were elicited.  He denied auditory 
hallucinations, but acknowledged experiencing visual 
hallucinations in the form of "seeing people standing in the 
closet."  He reported that this symptom manifested itself 
approximately one year ago, and that the psychotropic 
medications had helped ameliorate this symptom.  

It was noted that he did not maintain eye contact across the 
examination, and it was described as sporadic.  He denied any 
incidents of inappropriate behavior, and none were exhibited 
at this examination.  He also denied suicidal or homicidal 
ideation, plan or intent.  Moreover, he was able to maintain 
all aspects of personal hygiene and other activities of basic 
living.  He was found to be oriented to person, place, and 
time.  He did report some difficulty with short-term memory, 
which it was noted was consistent with his account of 
forgetting when he signed in or out of his place of 
employment and doing so multiple times to the reported 
annoyance of his employer.  Nevertheless, there did not 
appear to be any gross impairment of long-term memory.  

Further, he did not endorse obsessive or ritualistic behavior 
that would interfere with routine activity, although he did 
acknowledge that he checked to make sure his doors were 
"locked and bolted."  Rate and flow of speech was found to 
be normal with no irrelevant or illogical obscured speech 
patterns noted.  He did not endorse experiencing any panic 
attacks, but did experience episodes of anxiety which were 
accompanied with cognitions regarding his safety.  For 
example, he reported that he had abruptly left a store when 
he did not feel safe, and that he abruptly left family 
functions when there were a lot of people and he did not feel 
safe.  When queried about his mood, he reported that he had 
"good days and bad days," and that he was currently feeling 
"a little down" and rated his subjective feeling of 
depression as 5/10.  Also, he reported that he had been at 
this level for approximately 2 to 3 weeks.  He did report 
improved sleep secondary to addition of psychotropic 
medications, although he continued to report regular trauma-
related nightmares.  Similarly, he continued to experience 
crying spells a few times per week, as well as severe 
feelings of guilt related to his trauma experiences in the 
service.  He denied any alcohol or illicit drug use, arrests 
or legal problems.  He had no financial problems or 
psychiatric hospitalizations.

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
severe.  A GAF score of 48 was assigned (due to PTSD alone).  
Further, the examiner commented that the veteran continued to 
present with profound symptoms associated with PTSD.  For 
example, even though he continued to maintain regular 
employment, it was apparent that he had structured his work 
schedule to provide a more solitary environment.  Moreover, 
given the veteran's reluctance to acknowledge the severity of 
his symptoms, many of which were clearly observable, the 
examiner opined that it was likely that work functioned as a 
way to actively avoid experiencing his persistent and 
distressing symptoms.  The examiner also stated that the 
veteran's PTSD symptoms had significantly impaired his social 
functioning, noting that his avoidance of social interaction 
and isolating behavior were well-documented in the treatment 
records.  While he had managed to cope with some of his 
symptoms through a structured work environment, his long-term 
plan was to, essentially, accommodate his need for social 
isolation as his symptoms prevent him from functioning 
adaptively with others.  Nevertheless, he was competent to 
manage his funds, had a good understanding of his finances, 
had no history of financial mismanagement, and remained 
employable at this time.

Subsequent outpatient treatment records from June, July, and 
August 2004 all note that the veteran was alert, oriented, 
and casually dressed on mental status evaluation.  Further, 
he continued to have depressed mood, blunted affect, and 
fleeting eye contact.  His conversation remained coherent and 
relevant, with normal tempo and volume.  He also remained 
isolative and avoidant.  Thought processes continued to be 
organized without hallucinations or delusions.  Moreover, he 
continued to endorse intrusive thoughts without 
dissociations.  The August 2004 records note that he 
acknowledged rare alcohol use.  In addition, the June and 
July 2004 records assigned GAF scores of 60.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  Under this formula, a 30 percent disability rating 
is in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the competent medical evidence 
clearly reflects that the veteran's service-connected PTSD is 
manifest, in part, by symptoms of depression (depressed 
mood), anxiety, and chronic sleep impairment.  However, this 
specific symptomatology is recognized as part of the criteria 
for a schedular rating of 30 percent.  Similarly, the short 
term memory impairment noted on the May 2004 VA examination 
corresponds to the criteria for the current 50 percent 
rating.  Consequently, this symptomatology does not support 
the veteran's claim for a rating in excess of 50 percent.

The Board also acknowledges that the veteran's PTSD has 
resulted in occupational and social impairment.  In fact, the 
outpatient treatment records have consistently described him 
as isolated and avoidant.  Further, the May 2004 VA examiner 
emphasized, among other things, that the veteran's PTSD 
symptoms had significantly impaired his social functioning, 
noting that his avoidance of social interaction and isolating 
behavior were well-documented in the treatment records.  The 
examiner also assigned a GAF score of 48 indicating serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  The outpatient treatment records also 
include various references to his PTSD as being severe.  
Nevertheless, the vast majority of the GAF scores assigned 
indicate mild to moderate impairment.  For example, he was 
given GAF scores indicating mild impairment in outpatient 
treatment records dated in April 2002, March 2003, November 
2003, and February 2004.  He was given GAF scores indicating 
moderate impairment on the June 2002 VA examination, as well 
as by outpatient treatment records dated in May 2002, July 
2002, April 2004, June 2004, and July 2004. 

Moreover, he has remained employed on a full-time basis 
throughout the pendency of this case, and has successfully 
maintained the activities of basic living as noted by the May 
2004 VA examination.  In addition, despite his social 
isolation, he has been married twice in the past, and, as 
already noted, VA regulations mandate that when evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (Emphasis added).  The May 
2004 VA examiner also found that he was competent to manage 
his funds, had a good understanding of his finances, had no 
history of financial mismanagement, and remained employable 
at this time.  Thus, the Board finds that the veteran's 
occupational and social impairment is not of such severity as 
to warrant a rating in excess of 50 percent under Diagnostic 
Code 9411.

The Board further finds that the veteran's service-connected 
PTSD is not manifest by symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective relationships.

The record reflects that the veteran has consistently denied 
suicidal ideation in both the outpatient treatment records, 
as well as the VA examinations conducted in June 2002 and May 
2004.  Accordingly, his PTSD has clearly not resulted in 
suicidal ideation. 

The Board notes that it does appear the veteran's PTSD has 
resulted in obsessional rituals.  For example, the April 2002 
outpatient treatment records noted obsessive compulsive 
behaviors related to cleanliness, in keeping things cleaned 
up.  In addition, at the June 2002 VA examination he 
described himself as vigilant in that he was aware of his 
surroundings, checked and re-checked his windows and doors at 
night.  He reported similar behavior at the May 2004 VA 
examination.  Nevertheless, the May 2004 VA examination also 
noted that he did not endorse obsessive or ritualistic 
behavior that would interfere with routine activity, and 
found that he was able to maintain all aspects of personal 
hygiene and other activities of basic living.  Thus, it does 
not appear that his obsessional rituals interfere with 
routine activities, at least to the extent that would justify 
a rating in excess of 50 percent.

The veteran's outpatient treatment records have consistently 
found his speech to be coherent and relevant, with normal 
tempo and volume.  Further, on the June 2002 VA examination 
it was noted that he spoke in normal tones, rhythms, and 
rates, and his conversation was found to be relevant, 
coherent, goal-directed, and organized.  On the more recent 
May 2004 VA examination, his rate and flow of speech were 
found to be normal with no irrelevant or illogical obscured 
speech patterns noted.  Thus, his PTSD has not resulted in 
his speech being intermittently illogical, obscure, or 
irrelevant.

The Board also finds that the veteran's PTSD has not resulted 
in near-continuous panic or depression affecting the ability 
to function independently, appropriately or effectively.  On 
the May 2004 VA examination, it was noted that he did not 
endorse panic attacks, even though he did experience episodes 
of anxiety which were accompanied with cognitions regarding 
his safety.  In addition, he denied any incidents of 
inappropriate behavior, and none were exhibited at this 
examination.  Moreover, as already stated, he was found to be 
able to maintain all aspects of personal hygiene and other 
activities of basic living.

There is no evidence that the PTSD has resulted in impaired 
impulse control such as unprovoked irritability with periods 
of violence.  For example, the April 2002 outpatient 
treatment records noted that the veteran had no history of 
any violence.  Further, as already noted, he denied any 
incidents of inappropriate behavior on the May 2004 VA 
examination, and none were exhibited at this examination.  

The veteran's outpatient treatment records have consistently 
found him to be alert and oriented.  On the June 2002 VA 
examination, he was found to be oriented in all 3 spheres.  
The more recent May 2004 VA examination found that he was 
oriented to person, place, and time.  Accordingly, the Board 
finds that his PTSD is not manifested by spatial 
disorientation.

There is no evidence that the veteran's PTSD has resulted in 
neglect of personal appearance and hygiene.  His outpatient 
treatment records routinely note that he is casually groomed.  
Similarly, the May 2004 VA examination noted that he was 
dressed casually and appropriately for the examination, and 
found that he was be able to maintain all aspects of personal 
hygiene and other activities of basic living.

As the Board has already acknowledged that the veteran's PTSD 
has resulted in occupational and social impairment, there is 
some evidence he has difficulty adapting to stressful 
circumstances, including work or a worklike setting.  
Nevertheless, it has also been noted that he has worked full-
time throughout the pendency of this case.  Moreover, it 
appears that he has structured his work environment so that 
it minimizes the amount of stress he would have to deal with 
while working.  In addition, the May 2004 VA examiner found 
that he was competent to manage his funds, had a good 
understanding of his finances, had no history of financial 
mismanagement, and remained employable at this time.  
Therefore, this difficulty does not appear to be of such 
severity as to warrant a rating in excess of 50 percent.

The Board has also acknowledged that the veteran's PTSD has 
resulted in social impairment, including the May 2004 VA 
examiner's statement that the veteran's PTSD symptoms had 
significantly impaired his social functioning, noting that 
his avoidance of social interaction and isolating behavior 
were well-documented in the treatment records.  Nevertheless, 
he does work full-time, has been married twice in the past, 
and maintains contact with his father.  Thus, the Board finds 
that his PTSD is more accurately described as having resulted 
in difficulty in establishing and maintaining effective work 
and social relationships, rather than the inability to 
establish and maintain effective relationships.  As such, it 
is adequately reflected by the current schedular rating of 50 
percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  In making this 
determination, the Board notes that it took into 
consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, a thorough review of 
the record did not disclose any distinctive periods where the 
veteran's PTSD was manifest by objective findings that would 
warrant a schedular rating in excess of 50 percent.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


